340 S.E.2d 474 (1986)
STATE of North Carolina
v.
James Edward CAMPBELL.
No. 420A85.
Supreme Court of North Carolina.
March 5, 1986.
*476 Lacy H. Thornburg, Atty. Gen. by Victor H.E. Morgan, Jr., Associate Atty., Raleigh, for the State.
Joe K. Byrd, Jr., Morganton, for defendant-appellee.
BRANCH, Chief Justice.
N.C.G.S. § 14-318.4 as written at the time of the offense in pertinent part provided that:
(a) Any parent of a child less than 16 years of age, or any other person providing care to or supervision of the child who intentionally inflicts any serious physical injury which results in:
(1) Permanent disfigurement, or
(2) Bone fracture, or
(3) Substantial impairment of physical health, or
(4) Substantial impairment of the function of any organ, limb, or appendage of such child,
is guilty of a Class I felony.
The transcript of the trial and the Court of Appeals' opinion make it clear that the State produced plenary evidence that Amanda is less than sixteen years of age, that defendant was providing care and supervision of her at the time she suffered her injuries, that she suffered permanent disfigurement, substantial impairment of physical health, and substantial impairment of the function of her hands. The only question is whether the state produced sufficient evidence that defendant intentionally inflicted any serious injury on Amanda.
In deciding that the State had produced insufficient evidence to take the case to the jury the Court of Appeals stated that the State must prove that defendant intended to cause Amanda serious injury. This is a misinterpretation of the statute.
We believe that the Court of Appeals correctly interpreted N.C.G.S. § 14-318.4(a) in the case of State v. Riggsbee, 72 N.C. App. 167, 323 S.E.2d 502 (1984). In Riggsbee the defendant was charged with violating N.C.G.S. § 14-318.4(a)(2) by breaking the left arm of Andrew Huang. Judge Johnson, writing for the court, set out the essential elements of the crime as follows:
(1) That defendant was providing care for Andrew Huang.
(2) That Andrew Huang was less than 16 years of age.
(3) That defendant intentionally twisted Andrew's arm.
(4) That the twisting of Andrew's arm by defendant proximately caused a serious injury to Andrew.
(5) That the injury resulted in the fracture of a bone in Andrew's arm.
State v. Riggsbee, 72 N.C.App. 167, 170, 323 S.E.2d 502, 504.
Riggsbee makes clear that the element in question is sufficiently established if a defendant intentionally inflicts injury that proves to be serious on a child of less than sixteen years of age in his care. He need not specifically intend that the injury be serious.
The remaining issue in this appeal is whether the State produced sufficient evidence that defendant intentionally inflicted injury on Amanda that proved to be serious. We agree with Judge Webb that the State did produce sufficient evidence on this point to withstand defendant's motion to dismiss.
*477 "[U]pon a motion to dismiss in a criminal action, all the evidence admitted, whether competent or incompetent, must be considered by the trial judge in the light most favorable to the State, giving the State the benefit of every reasonable inference that might be drawn therefrom." State v. Brown, 310 N.C. 563, 566, 313 S.E.2d 585, 587 (1984). Contradictions and discrepancies in the evidence are to be resolved by the jury. Id. This rule extends to contradictions and discrepancies within the testimony of a witness. State v. Burell, 252 N.C. 115, 117, 113 S.E.2d 16, 18 (1960). See State v. Bryant, 250 N.C. 113, 108 S.E.2d 128 (1959) (discrepancies and contradictions in the testimony of a witness go to the credibility of the witness); State v. Wood, 235 N.C. 636, 70 S.E.2d 665 (1952) (whether a witness's credibility has been impeached by evidence of prior inconsistent statements made out of court is a matter for the jury). In passing upon the motion the trial judge must determine whether there is substantial evidence of each element of the offense charged. State v. Brown, 310 N.C. 563, 566, 313 S.E.2d 585, 587. "Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion." Id.
The evidence, when viewed in the light most favorable to the State, was sufficient to establish each element of the offense and to allow a rational trier of fact to conclude that defendant was guilty.
When Mrs. Benfield left Amanda in defendant's custody the child was uninjured. Defendant had sole custody and control of Amanda at the time of the accident. Amanda was unable to put her hands more than approximately two inches below the top of the tub. She suffered extensive first, second, and third degree burns on her hands up to the wrist. The burns had clear lines of demarcation separating the burned tissue from healthy skin. There was no evidence of splash burns on any part of Amanda's body, and there was evidence that her hands would have had to be in the water ten to fifteen seconds to cause the extensive burns she suffered. There were also circular bruises under Amanda's neck and on her right arm which would support a reasonable inference that they resulted from defendant grasping her so that he could hold her hands under the hot water in the bathtub.
This evidence, if believed, is sufficient to allow a rational trier of fact to conclude that Amanda's injuries were not accidental and that they were intentionally inflicted on her by defendant. Aside from the evidence that Amanda would have had great difficulty in reaching the water in the tub, it is nearly inconceivable that a two year old child such as Amanda could accidentally or intentionally hold her hands under hot water for ten to fifteen seconds without struggling and thereby causing splash burns and an uneven line of demarcation. Rather, the evidence tended to show that some other person had to put her hands in the water and hold them relatively motionless for a sufficient period of time to cause the burns that she suffered. Since defendant was the only person with Amanda at the time, it was reasonable for the jury to conclude that he had intentionally injured Amanda by holding her hands under the water.
Our holding is bolstered by the similar case of State v. Riggsbee, 72 N.C.App. 167, 323 S.E.2d 502. In that case the Court of Appeals held that evidence that the child victim's arm had been twisted and fractured in a nonaccidental manner and that the victim was in the defendant's sole care raised an inference that the defendant intentionally twisted the victim's arm, thereby causing the fracture. Id. at 171, 323 S.E.2d at 505. We agree with the Court of Appeals' decision in Riggsbee and hold that its rationale is applicable to this case.
After examining the cases relied on by the Court of Appeals we find that they are distinguishable from the instant case.
State v. Byrd, 309 N.C. 132, 305 S.E.2d 724 (1983), concerned an attempt by the State to use evidence that the victim's sister, *478 YaVonka, had previously suffered injuries similar to those of the victim and was a victim of battered child syndrome as evidence that the victim's injuries were inflicted by other than accidental means. Though we noted that the evidence that YaVonka was a victim of battered child syndrome raised an inference that her injuries were not accidentally inflicted, we held that a further inference that the victim's injuries were not accidental could not be relied on because it was an inference based on an inference. Id. at 138-39, 305 S.E.2d at 729.
In the instant case battered child syndrome is not at issue and each inference indicating defendant's guilt is independently supported by the evidence. The nature and extent of Amanda's burns raises an inference that someone other than Amanda intentionally held her hands under hot water for a period of ten to fifteen seconds. The fact that defendant alone was with Amanda at the time she was injured raises an inference that he held her hands under the water. Neither inference is based on the other and Byrd does not apply.
We also find the case of State v. Reber, 71 N.C.App. 256, 321 S.E.2d 484 (1984), disc. rev. denied, 313 N.C. 335, 327 S.E.2d 897 (1985), to be distinguishable from this case. In Reber the victim was alone with the defendant for only a short period of time, and the evidence did not disclose how or when the injury occurred. Id. at 260, 321 S.E.2d at 486. Therefore, the Court of Appeals' decision in that case that the verdict of guilty was based on speculation and conjecture is inapplicable to this case.
We hold that the State produced ample evidence from which the jury could reasonably infer that defendant intentionally inflicted injury on Amanda, which proved to be serious, resulting in permanent disfigurement, substantial impairment of the function of her hands, and substantial impairment of her physical health in violation of N.C.G.S. § 14-318.4. The decision of the Court of Appeals that defendant's conviction be reversed and that judgment of acquittal be entered is reversed.
REVERSED.